DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 03/08/2021 have been fully considered and are persuasive.  
The 35 U.S.C.103 rejection over claim 9-17 and 19-20 being unpatentable over Verhoeven, US-PGPub 2009/0183641 in view of Green, US-PGPub 2014/0150669 and Girault, US-PGPub 2007/0272699 have been withdrawn. 
The 35 U.S.C.103 rejection over claim 18 being unpatentable over Verhoeven, US-PGPub 2009/0183641 in view of Green, US-PGPub 2014/0150669 and Girault, US-PGPub 2007/0272699 and Mori, US-PGPub 2012/0285331 has been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 1-8 directed to Group I, non-elected without traverse, filed on 09/24/2018.  Accordingly, claim 1-8 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CANCEL  claim 1-8.


Allowable Subject Matter
Claim 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or suggest prime facie case of obviousness to combine prior art of record, to arrive of the claimed invention as cited in claim 9-20. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/               Primary Examiner, Art Unit 1792